949 So. 2d 1047 (2006)
Steven K. NAVICKY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2381.
District Court of Appeal of Florida, Second District.
November 22, 2006.
Rehearing Denied January 26, 2007.
*1048 James Marion Moorman, Public Defender, and Douglas S. Connor, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Marilyn Muir Beccue, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
In this appeal Steven Navicky claims that the trial court erred when instructing the jury on his entrapment defense. We affirm on that issue without further discussion. Navicky also complains that the court improperly taxed him with a cost pursuant to section 939.185, Florida Statutes (2004).[1] We agree. That statute is applicable to crimes committed after July 1, 2004. Waller v. State, 911 So. 2d 226, 229 (Fla. 2d DCA 2005); see also Cutwright v. State, 934 So. 2d 667, 668 (Fla. 2d DCA 2006). Navicky's crime was committed on November 23, 2003. Accordingly, we strike the $65 court cost imposed pursuant to section 939.185, and remand to the circuit court to correct the judgment.
Affirmed in part, cost stricken, and remanded.
NORTHCUTT, KELLY, and LaROSE, JJ., Concur.
NOTES
[1]  Navicky preserved this issue for appeal by filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).